Title: General Orders, 20 April 1781
From: Washington, George
To: 


                        
                            Head Quarters New Windsor Friday April 20th 1781
                            Parole 
                            Countersigns 
                        
                        The Honorable the Congress have been pleased to pass the following Resolve to which due attention is to be
                            paid.
                        By the United States in Congress assembled April 13th 1781
                        Resolved, That the Commander in Chief transmit to the Executives of the several States lists of the names of
                            all the new levies belonging to each state respectively specifying their times of service and the sums due to them such
                            lists to be signed by the paymasters of the regiments in which the said new levies have served countersigned by the
                            commanding officer, and approved of by the Brigadier or commanding officer of the brigade or corps and that it be and
                            hereby is recommended to the said states to cause payment to be made to the said new levies agreeably to such lists on
                            Account of the United States.
                        Resolved that for the future all applications of persons serving in the Army for payment of liquidated Sums
                            due from the United States be made immediately to the paymaster accompanied with the proper warrants. 
                        That for the future all applications of persons serving in the Army for settlement of Accounts be made
                            immediately to the auditors of the Army.
                        That all similar Applications of other Creditors of the United States be made immediately to the board of
                            Treasury to be liquidated and discharged either in whole or such equal proportions as the board of treasury shall with the
                            approbation of the United States in Congress assembled from time to time generally direct.
                        Resolved That all Applications respecting Rank Discharges Losses of Horses, cloathing or other Articles in
                            the service, and for arrears of cloathing and other articles be made in the first Instance to the Board of war.
                        Resolved That all applications for resignations be made to the Commander in Chief or to the officer
                            commanding in a seperate department.
                        The Levies mentioned in the first resolve are those who served the last Campaign.
                        The lists called for are to be made out as speedily as possible and transmitted to the Adjutant General.
                        A Corporal and six men to be sent as a Guard to Brigadier General DuPortail’s Quarters (south side of
                            murderers creek) tomorrow; this guard to be relieved at the same time with the guards at New Windsor
                            and Newburgh.
                        Mr William Hutton being appointed Provost Marshal to the Army of the United States is to be respected
                            accordingly, and is entitled to the Emoluments of that office from the eleventh day of May 1780 inclusive.
                        The Brigade Inspectors will themselves bring the Returns of their respective brigades for the present week to
                            the Adjutant General’s office on Sunday next.
                        After Orders
                        Robert Maples alias John Walker and Nathan Gale ordered to be executed on Wednesday last, respited ’till this
                            day are further respited untill tuesday next.
                    